COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 DAVID GONZALEZ,                                               No. 08-13-00352-CR
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                             409th District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                               §
                       Appellee.                               (TC # 20120D00314)
                                               §


                                MEMORANDUM OPINION

       David Gonzalez is attempting to appeal his convictions of aggravated assault and

accident involving injury or death.    The appeal is before the Court on its own motion to

determine whether the appeal should be dismissed for want of jurisdiction.             Finding that

Appellant did not timely file his notice of appeal or a motion for extension of time, we dismiss

the appeal.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). The trial court imposed sentence in open court on

Counts III and IV on February 23, 2012.        Appellant did not file a motion for new trial.

Therefore, his notice of appeal was due to be filed thirty days after the date sentence was

imposed in open court. See TEX.R.APP.P. 26.2(a)(1). Appellant did not file his notice of appeal
until November 5, 2013. Consequently, he failed to perfect his appeal. We dismiss the appeal

for want of jurisdiction.


February 12, 2014
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                             -2-